DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2019 and June 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an attachment for a screw gun/power tool and including a method of attachment. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; said rotatable collar having a rounded interior portion that includes at least one ramp that protrudes inward at a non-uniform distance along an inner circumference of the rounded interior portion, said at least one movable plate having a first surface that is sized and shaped to make physical contact with said at least one ramp of the rotatable collar, wherein, said at least one movable plate is displaceable toward a second position that is proximal to said longitudinal axis, said displacement being caused by contact with said at least one ramp of the rotatable collar (as in claims 1 and 10), nor renders obvious of providing; the rotatable collar with at least one ramp on the interior circumference, and including the method step of wherein: (i) said at least one ramp rotates with said collar; 
The closest prior art consists of Hays et al. (2014/0260831), Desmond (8869656), Habermehl (6601480), Hirt et al. (7793572) and Kriaski et al. (6758116).
In reference to claims 1 and 10, Hays et al. disclose an autofeed screw gun attachment, comprising: (a) a housing (200) having an open first end (i.e. right end in Figure 34) used for attaching (i.e. to element 220 or to element 12’) and an opposite second end (right end 216, Figure 24) used for driving a fastener (Paragraph 73), said housing having a longitudinal axis that extends through at least a portion of the open first end (Figure 24), (b) an adapter portion proximal to said open first end, said adapter portion comprising: (i) a rotatable collar (at 204) having a rounded exterior surface that is graspable by a human hand (see first line in paragraph 80), (ii) at least one movable plate (272) that is mounted within an interior volume of said rotatable collar (i.e. within 204, Figure 34), said at least one movable plate having a surface (274) that is sized and shaped to act as a locking surface (Paragraphs 78 and 79); (iii) at least one biasing member (282) for urging said movable plate toward a first position that is distal from said longitudinal axis (Paragraph 79), (iv) a first retainer (see figure below) that is mounted within the housing (within 204), said first retainer being positioned proximal to a first side of said at least one movable plate, said first side being proximal to the open first end of said housing (Figure 34), (v) a second retainer (see figure below) that is 
[AltContent: textbox (Gap )][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (First retainer )][AltContent: textbox (Second retainer/end cap)]
    PNG
    media_image1.png
    756
    493
    media_image1.png
    Greyscale

In reference to claim 17, Hays et al. disclose a method for attaching a power tool attachment (70) to a power tool (12), said power tool exhibiting a protruding front end with a round tip (portions adjacent to flats 26, Figure 3) interrupted by flat portions (26), and having at least one external flange (at 24), said method comprising: (a) inserting said power tool front end (Figure 3) into an adapter portion (84) of said attachment (Figure 9), said adapter comprising: (i) a rotatable collar (84) with an open interior circumference (Figure 9b and paragraph 61), (iii) at least one movable plate (82) located within the interior circumference of said rotatable collar (Figure 9a), said at least one movable plate including at least one spring (42) to bias said at least one movable plate toward a first position (Figure 9a); (iv) a retaining end cap with an open interior circumference, located proximal to said rotatable collar (see figure below), (v) an inner retainer (see figure below ) with an open interior circumference, located proximal to said 
[AltContent: textbox (Inner retainer)][AltContent: arrow][AltContent: textbox (Open portion 
of inner retainer)][AltContent: ][AltContent: textbox (Open portion 
of retaining end cap)][AltContent: ][AltContent: arrow][AltContent: textbox (Retaining end cap)]
    PNG
    media_image2.png
    403
    251
    media_image2.png
    Greyscale

In reference to claim 20, Hays et al. disclose a power tool attachment (70), said attachment comprising: (a) an adapter (204), including: (i) a rotatable collar (at 204 or 
Desmond discloses an autofeed screw gun attachment (10), comprising: a housing (20) having an open first end (i.e. the upper end in Figure 1) used for attaching (i.e. to element 8) and an opposite second end (i.e. the lower end) used for driving a fastener, said housing having a longitudinal axis that extends through at least a portion of the open first end (Figure 1), an adapter portion (at 8) proximal to said open first end, but lacks, the adapter comprising: a rotatable collar… said rotatable collar having a rounded interior portion that includes at least one ramp that protrudes inward at a non-uniform distance along an inner circumference of the  rounded interior portion, at least one movable plate that is mounted within an interior volume of said rotatable collar, said at 
Habermehl discloses an autofeed screw gun attachment, comprising: (a) a housing (18) having an open first end (26) used for attaching (Figure 5) and an opposite, second end (lower end of 18, Figure 4) used for driving a fastener (16), said housing having a longitudinal axis (52) that extends through at least a portion of the open first end (Figure 4) (b) an adapter portion (27) proximal to said open first end, but lacks, said adapter portion comprising: (i) a rotatable collar and including at least one ramp on the interior circumference of said rotatable collar.
Hirt et al. disclose a power tool attachment (30), said attachment comprising: (a) an adapter (40), including: (i) a rotatable collar (40) with an open interior circumference (Figure 4), at least one ramp (at 63) on the interior circumference of said rotatable collar (Figure 4), but lacks, at least one movable plate located within the interior circumference of said rotatable collar, said at least one movable plate including at least one spring to bias said at least one movable plate into a first position;  a retaining end cap with an not have been obvious to modify the connection, of Hays et al., with the rotatable connection having a collar with at least one ramp on the interior circumference, as taught by Hirt et al., because in doing so the at least one movable plate located within the interior circumference of said rotatable collar, said at least one movable plate including at least one spring to bias said at least one movable plate into a first position, the retaining end cap with an open interior circumference, proximal to said rotatable collar, the inner retainer with an open interior circumference, located proximal to said rotatable collar, such that said at least one movable plate is contained between said inner retainer and said retaining end cap and said inner retainer is mechanically coupled to said retaining end cap would not be provided. 
Kriaski et al. disclose a power tool attachment (A), said attachment comprising: (a) an adapter (300), including: (i) a rotatable collar (300) with an open interior circumference (Figure 7), at least one ramp (at 250) on the interior circumference of said rotatable collar (Figure 7), but lacks, at least one movable plate located within the interior circumference of said rotatable collar, said at least one movable plate including at least one spring to bias said at least one movable plate into a first position;  a retaining end 
There has been no prior art found that teach or suggest of providing that; said rotatable collar having a rounded interior portion that includes at least one ramp that protrudes inward at a non-uniform distance along an inner circumference of the rounded interior portion, said at least one movable plate having a first surface that is sized and shaped to make physical contact with said at least one ramp of the rotatable collar, wherein, said at least one movable plate is displaceable toward a second position that is proximal to said longitudinal axis, said displacement being caused by contact with said at least one ramp of the rotatable collar (as in claims 1 and 10), nor renders obvious of providing; the rotatable collar with at least one ramp on the interior circumference, and including the method step of wherein: (i) said at least one ramp rotates with said collar; (ii) said at least one ramp forces said at least one movable plate toward a position (as in claim 17),  nor renders obvious of providing; an adapter including: at least one ramp on the interior circumference of said rotatable collar (as in claim 20), together in combination with the rest of the limitations of the independent claims. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723